MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                   FILED
regarded as precedent or cited before any                           Dec 23 2019, 5:57 am
court except for the purpose of establishing
                                                                        CLERK
the defense of res judicata, collateral                             Indiana Supreme Court
                                                                       Court of Appeals
estoppel, or the law of the case.                                        and Tax Court




ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Cynthia Phillips Smith                                   Curtis T. Hill, Jr.
Law Office of Cynthia P. Smith                           Attorney General of Indiana
Lafayette, Indiana
                                                         Katherine A. Cornelius
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana



                                          IN THE
    COURT OF APPEALS OF INDIANA

In the Matter of the Termination                         December 23, 2019
of the Parent-Child Relationship                         Court of Appeals Case No.
of T.A.B., Jr., Z.B., C.L., and                          19A-JT-1419
D.S.L. (Children) and A.L.                               Appeal from the Tippecanoe
(Mother);                                                Superior Court
A.L. (Mother),                                           The Honorable Faith A. Graham,
                                                         Judge
Appellant-Respondent,
                                                         Trial Court Cause No.
        v.                                               79D03-1809-JT-128
                                                         79D03-1809-JT-130
                                                         79D03-1809-JT-131
The Indiana Department of                                79D03-1809-JT-132
Child Services,
Appellee-Petitioner




Court of Appeals of Indiana | Memorandum Decision 19A-JT-1419 |December 23, 2019            Page 1 of 17
      May, Judge.

[1]   A.L. (“Mother”) appeals the involuntary termination of her parental rights to

      T.A.B. Jr.; Z.B.; C.L.; and D.S.L. (collectively, “Children”). She raises three

      issues, and we address two of them: 1


               1. Whether the trial court’s findings support its conclusion that
               the conditions under which Children were removed from her
               care would not be remedied; and


               2. Whether the trial court’s findings support its conclusion that
               termination of parental rights was in Children’s best interests.


      We affirm.



                              Facts and Procedural History
[2]   Mother gave birth to T.A.B. Jr. on June 12, 2011; Z.B. on July 24, 2012; C.L.

      on February 10, 2015; and D.S.L. on May 29, 2016. 2 On May 31, 2016, the

      Department of Child Services (“DCS”) received a report that Mother tested

      positive for marijuana during delivery of D.S.L. and that D.S.L.’s umbilical




      1
       Mother also alleges the trial court’s findings do not support its conclusion that the continuation of the
      Mother-Child relationships posed a threat to Children’s well-being. Because we hold the trial court’s findings
      supported its conclusion that the conditions under which Children was removed from Mother’s care would
      be not be remedied, we need not consider Mother’s argument regarding whether the continuation of the
      parent-children relationship poses a risk to Children’s well-being. In re L.S., 717 N.E.2d 204, 209 (Ind. Ct.
      App. 1999) (because Indiana Code section 31-35-2-4(b)(2)(B) written in the disjunctive, court needs find only
      one requirement to terminate parental rights), reh’g denied, trans. denied, cert. denied 534 U.S. 1161 (2002).
      2
       T.A.B. Sr. (“Father”) is the father of Children. His parental rights were also terminated, but he does not
      participate in this appeal.

      Court of Appeals of Indiana | Memorandum Decision 19A-JT-1419 |December 23, 2019                  Page 2 of 17
      cord tested positive for marijuana. Mother again tested positive for marijuana

      on June 14, 2016. DCS attempted to engage the family in an Informal

      Adjustment (“IA”), but the IA was unsuccessful because Mother and Father did

      not engage in services and could not be contacted by DCS.


[3]   On July 20, 2016, DCS visited the family home while Father was at work.

      Mother reported she wanted to leave Father because he choked her and threw

      her into a corner. Mother and Children relocated to a shelter, and DCS helped

      Mother create a safety plan, in which Mother agreed to separate from Father,

      not allow Father around Children, not have contact with Father, and not tell

      Father where Mother and Children were staying. On July 22, 2016, DCS filed

      a petition alleging Children were Children in Need of Services (CHINS).

      Children remained in Mother’s care. At the detention hearing and initial

      hearing held on July 22, 2016, the trial court ordered Father to vacate the

      family home.


[4]   On September 9, 2016, DCS filed a request to remove Children from Mother’s

      care because Mother was not progressing in services, was not properly

      supervising Children, was using drugs, and did not have employment or

      housing. At a detention hearing on September 13, Mother agreed to the

      removal of Children because she was unable to provide for their basic

      necessities at that time. Children were placed in foster care. The trial court

      adjudicated Children as CHINS on September 27, 2016.




      Court of Appeals of Indiana | Memorandum Decision 19A-JT-1419 |December 23, 2019   Page 3 of 17
[5]   The trial court entered its dispositional order as to Mother on October 18, 2016,

      requiring Mother to participate in “home based case management, mental

      health assessment, substance abuse assessment, random drug screens, and

      parenting time.” (App. Vol. II at 41.) Children were returned to Mother’s care

      on October 2, 2017, for a “trial home visit.” (Id.) Children remained with

      Mother until May 29, 2018, when Mother relapsed into marijuana use and

      Children tested positive for cocaine. During the trial home visit, Children’s

      foster parents provided Mother and Father 3 with respite care because Mother

      became “overwhelmed” by the situation. (Id. at 46.) Children were returned to

      the care of their foster parents after removal from Mother’s care, where they

      have remained for the pendency of this case.


[6]   Mother’s compliance with services declined, she continued to use marijuana,

      she did not have stable housing and employment, and she was often involved in

      physical altercations with Father and other people. On October 17, 2018, DCS

      filed a petition for the involuntary termination of Mother’s parental rights to

      Children. The trial court held hearings on the matter on January 3, 2019, and

      February 12, 2019. On May 17, 2019, the trial court entered its order

      involuntarily terminating Mother’s parental rights to Children.



                                  Discussion and Decision


      3
        At some point in time, Father returned to the family home. It is unclear from the record under what
      circumstances this change in status occurred.

      Court of Appeals of Indiana | Memorandum Decision 19A-JT-1419 |December 23, 2019                Page 4 of 17
[7]   We review termination of parental rights with great deference. In re K.S., 750
N.E.2d 832, 836 (Ind. Ct. App. 2001). We will not reweigh evidence or judge

      credibility of witnesses. In re D.D., 804 N.E.2d 258, 265 (Ind. Ct. App. 2004),

      trans. denied. Instead, we consider only the evidence and reasonable inferences

      most favorable to the judgment. Id. In deference to the juvenile court’s unique

      position to assess the evidence, we will set aside a judgment terminating a

      parent’s rights only if it is clearly erroneous. In re L.S., 717 N.E.2d 204, 208

      (Ind. Ct. App. 1999), reh’g denied, trans. denied, cert. denied 534 U.S. 1161 (2002).


[8]   “The traditional right of parents to establish a home and raise their children is

      protected by the Fourteenth Amendment of the United States Constitution.” In

      re M.B., 666 N.E.2d 73, 76 (Ind. Ct. App. 1996), trans. denied. A trial court must

      subordinate the interests of the parents to those of the children when evaluating

      the circumstances surrounding a termination. In re K.S., 750 N.E.2d at 837.

      The right to raise one’s own children should not be terminated solely because

      there is a better home available for the children, id., but parental rights may be

      terminated when a parent is unable or unwilling to meet parental

      responsibilities. Id. at 836.


[9]   To terminate a parent-child relationship, the State must allege and prove:


              (B) that one (1) of the following is true:


                      (i) There is a reasonable probability that the conditions
                      that resulted in the child’s removal or the reasons for
                      placement outside the home of the parents will not be
                      remedied.

      Court of Appeals of Indiana | Memorandum Decision 19A-JT-1419 |December 23, 2019   Page 5 of 17
                       (ii) There is a reasonable probability that the continuation
                       of the parent-child relationship poses a threat to the well-
                       being of the child.


                       (iii) The child has, on two (2) separate occasions, been
                       adjudicated a child in need of services;


               (C) that termination is in the best interests of the child; and


               (D) that there is a satisfactory plan for the care and treatment of
               the child.


       Ind. Code § 31-35-2-4(b)(2). The State must provide clear and convincing proof

       of these allegations. In re G.Y., 904 N.E.2d 1257, 1260-61 (Ind. 2009), reh’g

       denied. If the court finds the allegations in the petition are true, it must

       terminate the parent-child relationship. Ind. Code § 31-35-2-8.


[10]   When, as here, a judgment contains specific findings of fact and conclusions

       thereon, we apply a two-tiered standard of review. Bester v. Lake Cty. Office of

       Family & Children, 839 N.E.2d 143, 147 (Ind. 2005). We determine whether the

       evidence supports the findings and whether the findings support the judgment.

       Id. “Findings are clearly erroneous only when the record contains no facts to

       support them either directly or by inference.” Quillen v. Quillen, 671 N.E.2d 98,

       102 (Ind. 1996). If the evidence and inferences support the juvenile court’s

       decision, we must affirm. In re L.S., 717 N.E.2d at 208.


[11]   Mother does not challenge the trial court’s findings, and thus we accept them as

       true. See Madlem v. Arko, 592 N.E.2d 686, 687 (Ind. 1992) (“Because Madlem

       Court of Appeals of Indiana | Memorandum Decision 19A-JT-1419 |December 23, 2019   Page 6 of 17
       does not challenge the findings of the trial court, they must be accepted as

       correct.”). Mother challenges the trial court’s conclusions that the conditions

       under which Children were removed were not likely to be remedied and that

       termination is in Children’s best interests.


                           1. Conditions Would Not Be Remedied
[12]   A trial court must judge a parent’s fitness to care for her child at the time of the

       termination hearing. In re A.B., 924 N.E.2d 666, 670 (Ind. Ct. App. 2010).

       Evidence of a parent’s pattern of unwillingness or lack of commitment to

       address parenting issues and to cooperate with services “demonstrates the

       requisite reasonable probability” that conditions will not change. Lang v. Starke

       Cty. OFC, 861 N.E.2d 366, 372 (Ind. Ct. App. 2007), trans. denied.


[13]   Regarding the conditions under which Children were removed from Mother’s

       care and whether there was a reasonable probability those conditions would not

       be remedied, the trial court found:


               2. [DCS] received a report on May 31, 2016 alleging that
               [Mother] tested positive for marijuana when admitted to the
               hospital after the birth of [D.S.L.] and that Mother had not
               received prenatal care.


               3. Investigation revealed that Mother tested positive for
               marijuana on May 29, 2016 and that [D.S.L.] also tested positive
               for marijuana at birth through umbilical cord blood testing.
               Mother tested positive for marijuana again on June 14, 2016.
               DCS attempted to implement a Program of Informal Adjustment
               (“IA”) with the family to address these concerns. However, the


       Court of Appeals of Indiana | Memorandum Decision 19A-JT-1419 |December 23, 2019   Page 7 of 17
        IA was not successful. The parents did not begin services and
        DCS was unable to contact the parents for several weeks.


        4. On July 20, 2016, DCS visited the home while [Father] was at
        work. Mother disclosed that Father choked her and threw her in
        a corner. Mother indicated that she wanted to leave the
        relationship as it was not safe for her or the children. Mother
        and the children went to a shelter. Mother signed a safety plan
        on July 21, 2016 that she would separate from Father, not allow
        Father around the children, not have contact with Father, and
        not allow Father to know where Mother was staying.


                                             *****


        6. On September 9, 2016, DCS filed a request to remove the
        children from Mother’s care due to Mother’s lack of progress in
        services, issues with supervision of the children, inability to
        provide basic necessities, drug and alcohol use, and lack of
        employment and housing. [D.S.L.] had been found face down
        on a bed when Mother was not in the room. On a different
        occasion, [M]other was unaware when the stroller with a child in
        it rolled into the street. [D.S.L.] and [C.L.] tested positive for
        marijuana on a hair screen collected August 31, 2016. Mother
        and the children were staying at a shelter which Mother had to
        exit by September 12, 2016. Mother had no plan for housing
        thereafter and no plan to keep the children safe. . . .


                                             *****


        10. Mother completed a substance abuse assessment in October
        of 2016. Mother denied smoking marijuana while the children
        were present but admitted using while the children were sleeping.
        Mother reported smoking marijuana about three (3) to four (4)
        times a month to relax and escape. Mother denied such use
        affected her ability to care for the children. Mother reported a

Court of Appeals of Indiana | Memorandum Decision 19A-JT-1419 |December 23, 2019   Page 8 of 17
        history of domestic violence with Father and indicated that
        domestic violence was the catalyst for wanting to escape. It was
        recommended that Mother complete an Intensive Outpatient
        Program (IOP), submit to random drug screens, and attend
        support groups. Mother expressed an interest in treatment and
        individual counseling to address trauma that might lead to
        substance abuse.


        11. Mother started substance abuse treatment through Living in
        Balance (LIB), which is an Intensive Outpatient Program (IOP),
        in January of 2017. Mother did not complete the three (3)
        months of intensive sessions due to absences. Mother returned to
        the LIB program in March of 2017 and completed the intensive
        portion. Mother planned to start the aftercare program but did
        not do so until September of 2017. Mother failed to attend
        support groups before starting the aftercare program. After
        relapsing, Mother was again referred to LIB in June of 2018 and
        was provided a recovery coach to assist with her sobriety.
        Mother attended one (1) session of LIB then did not return until
        December of 2018. Mother has since failed to attend
        consistently. Mother’s recovery coach terminated services for
        lack of engagement.


        12. Mother continued to test positive for marijuana on a
        consistent basis from the beginning of the case until Spring of
        2017. Mother maintained sobriety until April of 2018, shortly
        before the trial home visit ended. Since that time, Mother has
        not produced a clean drug screen and has failed to submit to
        many drug screens.


        13. Mother completed a mental health assessment in January of
        2017. Mother was diagnosed with Major Depressive Disorder
        and it was recommended that Mother participate in individual
        therapy. Mother initially worked diligently in therapy and made
        progress during sessions she attended. Mother failed to attend
        any sessions in April, June and July of 2017. Service providers
Court of Appeals of Indiana | Memorandum Decision 19A-JT-1419 |December 23, 2019   Page 9 of 17
        noted that Mother’s untreated depression often made motivation
        difficult. Additionally, Mother was stressed and overwhelmed
        during the trial home visit. Therapy was court ordered again
        after continued domestic violence and a new referral was made in
        August of 2018. Mother was discharged after she failed to
        schedule any appointments. Another referral was placed in
        November of 2018. Mother only attended one (1) session in late
        January or early February of 2019. Mother does not believe
        therapy is necessary and denies any mental health issues or
        current struggles with depression.


        14. In addition to case management, Mother was provided
        Homebuilders intensive home-based services on two (2)
        occasions. The first referral was on July 23, 2016 after Mother
        left Father’s home and moved to a domestic violence shelter.
        Homebuilders worked with [M]other over ten (10) hours per
        week to assist with obtaining information and completing
        applications for housing, applying for an order of protection
        against Father, applying for employment, working towards her
        GED, and working on coping skills. Homebuilders also assisted
        [M]other with applying for WIC, food stamps, TANF, child care
        vouchers, and Headstart. The second referral was on November
        30, 2017 to assist with providing a safe environment for the
        children, increasing parenting skills, finding stable housing,
        childcare, safe sleep, employment, and co-parenting. [sic].
        Mother had reported multiple incidents of domestic violence and
        stated she could no longer live in the home with Father.
        Homebuilders helped relocate Mother and the children to the
        domestic violence shelter on December 4, 2017. Homebuilders
        indicated that Mother was very motivated and recommended
        step-down services to home-based case management.


        15. Mother participated in home-based case management to
        assist with housing, employment, parenting education, safe sleep
        practices, and other issues. At times, Mother participated well
        and was motivated to make progress. At other times, Mother

Court of Appeals of Indiana | Memorandum Decision 19A-JT-1419 |December 23, 2019   Page 10 of 17
        failed to participate consistently and was discharged from
        providers. The most recent referral was made in December of
        2018, but Mother has only attended one (1) session. Mother was
        not able to sustain any progress made during periods of
        participation.


        16. Despite services provided, Mother failed to establish a stable
        means of providing for the children. Throughout most of the
        CHINS case, Mother was unemployed. Whenever Mother did
        obtain employment, she did not maintain any job for more than a
        few months at a time and remained financially dependent upon
        Father. At the time of the termination hearing, Mother had been
        employed for approximately one (1) week.


        17. Mother also failed to establish a safe and stable home for the
        children. When the CHINS case began, Mother and Father were
        residing together with the children and Father was supporting the
        household. Due to domestic violence, Mother and the children
        moved to a shelter in July of 2016 and remined there until
        September of 2016. Mother was homeless for a while, then began
        residing with Father again in January of 2017. Mother remained
        in a home with Father until the children were placed back in the
        home for a trial home visit in October of 2017. After a domestic
        violence incident in December of 2017, Mother left Father and
        again moved to a domestic violence shelter. Mother and the
        children remained at the shelter until Mother obtained an
        apartment on March 30, 2018. Mother left the apartment in
        October of 2018 and has since been staying with various friends
        and family.


        18. Even when Mother had her own housing, it was not safe.
        Father continued to cause issues, including holding Mother at
        knife point. On September 6, 2018, police were called to the
        home after Mother’s friend made sexual advances toward her
        then got upset and punched her in the face. Mother required
        stitches in her mouth as a result. On October 14, 2018, [M]other
Court of Appeals of Indiana | Memorandum Decision 19A-JT-1419 |December 23, 2019   Page 11 of 17
        had an altercation at her home with two (2) people who
        reportedly thought she had something in her house and it was a
        “robbery gone bad.” Mother stated her house was destroyed and
        they stole a gun she obtained after an earlier incident with
        Father.


        19. On June 14, 2017, Mother gave birth to her fifth child with
        Father and the baby’s cord blood tested positive for alcohol. The
        fifth child was not removed from parents until May of 2018 when
        the other children tested positive for marijuana and cocaine
        during the trial home visit. The fifth child is not a subject of this
        termination proceeding.


        20. Mother has generally done well during parenting time. It
        was noted that Mother provided attention to each of the children
        and she was prepared for the visits. There were no safety
        concerns during Mother’s visits. In April of 2017, parenting time
        was combined for Mother and Father since they had resumed
        their relationship and were living together. It was noted that
        there was tension between the parents and that Father would
        leave during the visits. In May of 2017, parents’ visits moved
        into the home, then in June of 2017, parents’ visits progressed to
        semi-supervised. On October 2, 2017, a trial home visit started
        with both parents. During drop ins, service providers noted
        concerns with unsafe sleeping for the baby, lack of supervision,
        lighters within reach of the children, food left around the house,
        and deteriorating home conditions. Providers spoke with
        [M]other and Father multiples times about these issues, but the
        problems continued. It was also noted that Mother felt
        overwhelmed because Father was not helping and there was
        frequent fighting between the parents. Mother admitted she
        physically attacked Father when she discovered that Father had a
        girlfriend. Mother also indicated she did not feel the home was
        safe for the children. Mother and the children moved to a
        domestic violence shelter in early December of 2017. Mother
        was overwhelmed as she and the five (5) children lived in one (1)

Court of Appeals of Indiana | Memorandum Decision 19A-JT-1419 |December 23, 2019   Page 12 of 17
        room while at the shelter. Mother also left the children with
        unapproved individuals at the shelter.


        21. When Mother and the children moved into an apartment,
        there continued to be issues of unapproved people in the home
        with the children and Mother being overwhelmed with the care
        of the children and lack of support. Despite domestic violence
        issues, Father was often observed in the home. Mother indicated
        that Father was causing her stress and she had difficulty getting
        him to leave. On May 22, 2018, Mother called law enforcement
        as Father refused to leave her home. Additionally, Mother
        relapsed and tested positive for marijuana on April 9 and 17,
        2018. Mother often failed to call the drug screen line and missed
        drug screens on April 12, April 30, May 7, and May 15 of 2018.
        The children were drug screened and all four children tested
        positive for cocaine. [D.S.L.] and [C.L.] also tested positive for
        marijuana. This was the second time for [C.L.] to test positive
        for marijuana and the third time for [D.S.L.] to test positive.
        Neither parent could explain why the children tested positive for
        cocaine. Mother initially blamed father but later stated that this
        was a lie. Mother now believes that children were exposed in the
        shelter and testified that a woman who cared for the children had
        a crack pipe. Mother fails to acknowledge that she was
        responsible for making sure the children were safe and not
        exposed to drugs. The children were removed from parents
        again on May 29, 2018.


        22. After the trial visit ended, Mother struggled to consistently
        attend scheduled parenting time sessions. When Mother did
        attend, she arrived on time, was prepared with supplies, and
        engaged with the children. After a violent episode with Father
        on August 24, 2018 during which Father took Mother’s phone,
        Mother failed to attend visits for three (3) months. Mother
        resumed parenting time in November 2018 but continued to miss
        visits which remained fully supervised. Parenting education was


Court of Appeals of Indiana | Memorandum Decision 19A-JT-1419 |December 23, 2019   Page 13 of 17
               recommended to help Mother understand the emotions and
               trauma experienced by the children.


                                                    *****


               37. Both parents love the children, but neither can provide the
               children with a safe and stable home that is free of domestic
               violence and substance abuse. Although services have been
               offered since July of 2016, the parents continue to struggle with
               the same issues that caused removal of the children:
               homelessness, lack of steady employment, substance abuse and
               domestic violence. Neither parent has produced a clean drug
               screen since the trial home visit ended. Mother still believes
               marijuana use is not an issue despite her children testing positive
               for marijuana multiple times. Domestic violence continues
               between the parents. Father held Mother at knife point as
               recently as August of 2018. Although there were periods when
               the parents would actively engage in services, neither was able to
               sustain any progress made towards reunification due to the
               unresolved issues of substance abuse and domestic violence.


       (App. Vol. II at 40-6.)


[14]   Mother contends the trial court’s findings do not support its conclusion that

       there was a reasonable probability that the conditions under which Children

       were removed from her care would not be remedied because she completed

       most services offered to her and had improved her situation since Children were

       removed from her care. While we acknowledge Mother’s periods of progress,

       we cannot ignore her inconsistent compliance with services. Therefore, we

       hold the findings do support the trial court’s conclusion that there was a

       reasonable probability that the conditions under which the children were

       Court of Appeals of Indiana | Memorandum Decision 19A-JT-1419 |December 23, 2019   Page 14 of 17
       removed would not be remedied. See In re K.T.K., 989 N.E.2d 1225, 1234 (Ind.

       2013) (mother’s recent sobriety outweighed by her history of substance abuse

       and neglect of her children).


                                   2. Children’s Best Interests
[15]   In determining what is in Children’s best interests, a trial court is required to

       look beyond the factors identified by DCS and consider the totality of the

       evidence. In re A.K., 924 N.E.2d 212, 223 (Ind. Ct. App. 2010), trans. dismissed.

       A parent’s historical inability to provide a suitable environment, along with the

       parent’s current inability to do so, supports finding termination of parental

       rights is in the best interests of the child. In re A.L.H., 774 N.E.2d 896, 990

       (Ind. Ct. App. 2002). The recommendations of a DCS case manager and court-

       appointed advocate to terminate parental rights, in addition to evidence that

       conditions resulting in removal will not be remedied, are sufficient to show by

       clear and convincing evidence that termination is in Children’s best interests. In

       re J.S., 906 N.E.2d 226, 236 (Ind. Ct. App. 2009).


[16]   Regarding Children’s best interests, the trial court found:


               34. Services have also been provided to [Children]. [T.B.] was
               diagnosed with Generalized Anxiety Disorder and participated in
               therapy. [T.B.] witnessed domestic violence, worried about
               everything, reported difficulty sleeping, and displayed
               aggressiveness during visits. [Z.B.] was diagnosed with
               Adjustment Disorder with Anxiety and participated in therapy.
               Witnessing domestic violence and substance abuse and living in a
               shelter were very traumatic for [Z.B.] but she has stabilized.
               [C.L.] received speech therapy but was discharged during the

       Court of Appeals of Indiana | Memorandum Decision 19A-JT-1419 |December 23, 2019   Page 15 of 17
               trial home visit due to missed appointments. [C.L.] has resumed
               speech therapy. [D.L.] completed a First Steps evaluation and
               receives services for speech delays and anger management.


               35. [Children] are doing well in foster care. During the trial
               home visit, the foster parents provided support to Mother and
               Father by taking [Children] on occasion to provide respite for the
               parents. When the trial home visit ended, [Children] returned to
               the same foster parents who are willing adopt. [Children] are
               otherwise adoptable.


               36. CASA Staff Advocate, Leigh Ann Fricke, supports
               termination of parental rights and adoption in the best interests of
               [Children]. During the trial home visit, CASA was concerned
               with the deteriorating conditions of the home, ongoing domestic
               violence, and Mother being overwhelmed. After Mother left the
               shelter and obtained an apartment, CASA was again concerned
               about the events occurring the home as Mother was
               overwhelmed and both parents relapsed into marijuana [use].
               CASA notes the relationship between Mother and Father is not
               stable. [Children] have now been in the system for over nine
               hundred (900) days. CASA believes [Children] need and deserve
               permanency.


       (App. Vol. II at 46.)


[17]   Mother argues these findings do not support the trial court’s conclusion that

       termination of her parental rights is in Children’s best interests because they do

       not take into account Mother’s bond with her Children. She contends “[t]o

       terminate this bond based upon an alleged lack of housing, a one-time cocaine

       positive test for children, and alleged sporadic marijuana use by Mother is not

       in the children’s best interests.” (Br. of Appellant at 21-2.) However, the trial

       Court of Appeals of Indiana | Memorandum Decision 19A-JT-1419 |December 23, 2019   Page 16 of 17
       court’s findings note multiple instances of Mother’s drug use, her housing and

       employment instability, and domestic violence in the home. The findings

       demonstrate mother’s drug use and homelessness are persistent problems. Over

       the three years this matter has been pending, Mother has not fully engaged in

       services and has failed to participate in visitation with Children for extended

       periods of time. Children are receiving consistent care with foster parents, who

       also ensure Children’s trauma is properly treated. Thus, we hold the trial

       court’s findings support its conclusion that termination of Mother’s parental

       rights is in Children’s best interests. See In re A.P., 991 N.E.2d 75, 83 (Ind. Ct.

       App. 2012) (despite mother’s bond with children, termination was in children’s

       best interests based on mother’s continued drug use and noncompliance with

       services).



                                               Conclusion
[18]   The trial court’s findings support its conclusions that the conditions under

       which Children were removed from Mother’s care would not be remedied and

       termination of Mother’s parental rights was in Children’s best interests.

       Accordingly, we affirm the trial court’s decision.


[19]   Affirmed.


       Crone, J., and Pyle, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 19A-JT-1419 |December 23, 2019   Page 17 of 17